Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Election/Restrictions
Applicant’s election of Species XII Figs 148-167 which claims 1-20 read in the reply filed on 1/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/18/2020,5/27/2021,11/15/2021, and 7/05/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 which includes all the limitations of claim 1 of U.S. Patent No. 11,331,101. Although the claims at issue are not identical, they are not patentably distinct from each other because they include a deactivation key in the instant application and a deactivator element which are equivalent and both comprise a staple cartridge, a surgical stapling device, an authentication key, first and second jaws moving between open and closed positions, a lockout is equivalent to the limitation of an authentication lockout of the instant application, a deactivator tool and tool body which is equivalent to deactivator element and deactivator body and authentication key for the deactivator element is equivalent to the deactivation key of the instant application.
	Claims 2-11,16-17,19-20 are rejected as being dependent from rejected independent claims 1 and 18 and dependent from rejected claim 15.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “said means for retaining comprises a deactivator insert” in claim 7. “said means for retaining comprises adhesive tape” in claim 8; “said means for retaining comprises a magnet configured to magnetically retain” in claim 9; “said means for retaining comprises an insert” in claim 19; “said means for retaining comprises a magnetic tool” in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11,18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein said authentication lockout is configured to move from said locked position to said unlocked position when unlockingly interfacing with an authentication key” It is unclear because the recited function does not follow from the structure recited in the claim. It is unclear whether the function requires some other structure or is a result of operating the surgical stapling assembly in a certain manner. Further the claim is further ambiguous since the structural configuration of the claimed device cannot be determined since the claim recites event “when unlockingly interfacing” that may or may not ever happen. 

	Claim 10 recites “wherein said authentication lockout is configured to prevent said firing member from moving distally from said starting position when said authentication lockout is in said locked position and wherein when said authentication lockout is in said unlocked position” the claim is ambiguous since the structural configuration of the claimed device cannot be determined since the claim recites the term “when” for an event that may or may not ever happen. 
	Claim 11 recites “ wherein said authentication lockout is configured to prevent said second jaw from moving from said open position to said closed position when said authentication lockout is in said locked position” the claim is ambiguous since the structural configuration of the claimed device cannot be determined since the claim recites the term “when” for an event that may or may not ever happen. 

Claim 18 recites “means for retaining said authentication lockout in said unlocked position after said handheld deactivator tool has been removed” the claim is ambiguous since the structural configuration of the claimed device cannot be determined since the claim recites the term “after and has been” for an event that may or may not ever happen

Claims 2-9, and 19-20 are rejected as being dependent from rejected independent claims 1 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,10-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ehrenfels et al. US 9,402,629.

Regarding claim 1, Ehrenfels discloses a surgical stapling assembly (10), comprising: a surgical stapling device, comprising: a first jaw; a second jaw movable relative to said first jaw between an open and a closed position (cartridge jaw 12 and anvil jaw 14 movable between open and closed positions; figs 1-10); ; and a firing member movable between a starting position and an ending position during a staple firing stroke (knife 24 with staple pushers 20 with camming surfaces 36,38; figs 3-4; col.21 lines 4-45); and an authentication lockout (safety lockout 28; col. 21 line 47-60) movable between a locked position wherein said authentication lockout prevents operation of said surgical stapling device and an unlocked position wherein said surgical stapling device is operable (col. 21 line 47- col.22 line 30), wherein said authentication lockout is configured to move from said locked position to said unlocked position when unlockingly interfacing with an authentication key (abutment 30a of shipping wedge 30) associated with a staple cartridge (18) that is operably seated within one of said first and second jaws (safety lockout 28 prevents surgical stapler from being re-clamped until the partial or completely fired cartridge assembly is removed and replaced with a new cartridge assembly), and wherein said surgical stapling assembly (10) further comprises: a deactivator tool (shipping wedge 30), comprising: a tool body configured to removably mate with a portion of said surgical stapling device in a deactivation position (body of shipping wedge 30 that covers the knife track and staples); and a deactivation key configured to move said authentication lockout into said unlocked position prior to seating the staple cartridge in one of said first and second jaws of said surgical stapling device (end of shipping wedge has a section to remove the wedge prior to firing which releases post 30b and 30a which cooperate with safety lockout 28 which is held in a lock out position until the shipping wedge is removed prior to firing the stapling instrument; fig 2-3; col.21 line 45- col.22 line 46).

    PNG
    media_image1.png
    302
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    448
    496
    media_image2.png
    Greyscale

Regarding claim 2, Ehrenfels discloses the surgical stapling assembly of Claim 1, wherein said tool body is configured to removably mate with one of said first and second jaws (shipping wedge 30 mates with first and second jaws via abutment 30a and post 30b; fig.3; col. 22 lines 5-20).
Regarding claim 3, Ehrenfels discloses the surgical stapling assembly of Claim 1, wherein said first jaw comprises a cartridge supporting frame (jaw 12 holds cartridge frame 16 which holds cartridge 18), and wherein said second jaw comprises an anvil (14) that is movably supported relative to said cartridge-supporting frame (16) for movement relative to said cartridge-supporting frame between said open and closed positions (col. 20 lines 33-55; figs 1-3 ). 
Regarding claim 4, Ehrenfels discloses the surgical stapling assembly of Claim 3, wherein said tool body is configured to removably mate with said anvil (shipping wedge 30 mates with first and second jaws via abutment 30a and post 30b, abutment 30a mates with knife, safety lockout and anvil 14; fig.3; col. 22 lines 5-20).
Regarding claim 5, Ehrenfels discloses the surgical stapling assembly of Claim 4, wherein said tool body (body of wedge 30) comprises a passage configured to slidably receive a portion of said anvil therethrough (space between portions of abutment 30a interpreted as a passage configured to slidably receive a portion of said anvil 14; figs 2-3).
Regarding claim 6, Ehrenfels discloses the surgical stapling assembly of Claim 1, further comprising means for retaining said authentication lockout in said unlocked position after said deactivator tool has been removed from said portion of said surgical stapling device and prior to seating the staple
cartridge into one of said first and second jaws (safety lockout 28 includes horizonal surface 28a and engages a projection or hook 24b of knife 24 to maintain a locked position after the shipping wedge 30 has been removed; fig.15; col. 21 line 47- col.22 line 30) .
Regarding claim 7, Ehrenfels discloses the surgical stapling assembly of Claim 6, wherein said means for retaining comprises a deactivator insert separate and apart from the staple cartridge, and wherein said deactivator insert is configured to be placed in a deactivation position within one of said
first and second jaws to retain said authentication lockout in said unlocked position after said
deactivator tool has been removed from said portion of said surgical stapling device and prior to
seating the staple cartridge into one of said first and second jaws (safety lockout 28 includes horizonal surface 28a interpreted as a deactivator insert and engages a projection or hook 24b of knife 24 to maintain a locked position after the shipping wedge 30 has been removed; fig.15; col. 21 line 47- col.22 line 30).
Regarding claim 10, Ehrenfels discloses the surgical stapling assembly of Claim 1, wherein said authentication lockout (28) is configured to prevent said firing member (20,24) from moving distally from said starting position when said authentication lockout is in said locked position, and wherein when said authentication lockout is in said unlocked position, said firing member is distally movable through said staple firing stroke (safety lockout 28 prevents firing until unlocked and new cartridge is seated properly col. 21 line 47- col.22 line 30).
Regarding claim 11, Ehrenfels discloses the surgical stapling assembly of Claim 1, wherein said authentication lockout is configured to prevent said second jaw from moving from said open position to said closed position when said authentication lockout is in said locked position, and wherein when said authentication lockout is in said unlocked position, said second jaw is movable from said open position to said closed position (safety lockout 28 prevents firing until unlocked and new cartridge is seated properly col. 21 line 47- col.22 line 30).
Regarding claim 12, Ehrenfels discloses a surgical stapling assembly, comprising: a surgical stapling device (10), comprising: a first jaw; a second jaw movable relative to said first jaw between an open position and a closed position (cartridge jaw 12 and anvil jaw 14 movable between open and closed positions; figs 1-10); a firing member movable between a starting position and an ending position during a staple firing stroke (knife 24 with staple pushers 20 with camming surfaces 36,38; figs 3-4; col.21 lines 4-45); and an authentication lockout (safety lockout 28; col. 21 line 47-60) movable between a locked position wherein said authentication lockout prevents operation of said surgical stapling device and an unlocked position wherein said surgical stapling device is operable (col. 21 line 47- col.22 line 30), wherein said authentication lockout is configured to move from said locked position to said unlocked position when unlockingly interfacing with an authentication key associated with a staple cartridge that is operably seated within one of said first and second jaws (end of shipping wedge has a section to remove the wedge prior to firing which releases post 30b and 30a which cooperate with safety lockout 28 which is held in a lock out position until the shipping wedge is removed prior to firing the stapling instrument; fig 2-3; col.21 line 45- col.22 line 46), and wherein said surgical stapling assembly further comprises a deactivator insert configured to be inserted into said surgical stapling device to retain said authentication lockout in said unlocked position prior to seating the staple cartridge into said one of said first and second jaws (safety lockout 28 includes horizonal surface 28a interpreted as a deactivator insert and engages a projection or hook 24b of knife 24 to maintain a locked position after the shipping wedge 30 has been removed; fig.15; col. 21 line 47- col.22 line 30).
Regarding claim 13, Ehrenfels discloses the surgical stapling assembly of Claim 12, wherein said first jaw comprises a cartridge-supporting frame (12,16) , wherein said second jaw comprises an anvil (14) movable relative to said cartridge-supporting frame (12) between said open position and said closed position and wherein said deactivator insert is configured to be inserted into said cartridge-supporting frame (safety lockout 28 includes horizonal surface 28a interpreted as a deactivator insert and engages a projection or hook 24b of knife 24 to maintain a locked position after the shipping wedge 30 has been removed; fig.15; col. 21 line 47- col.22 line 30).
Regarding claim 14, Ehrenfels discloses the surgical stapling assembly of Claim 12, wherein said authentication lockout is configured to prevent said second jaw from moving from said open position to said closed position when said authentication lockout is in said locked position, and wherein when said authentication lockout is in said unlocked position, said second jaw is movable from said open position to said closed position (end of shipping wedge has a section to remove the wedge prior to firing which releases post 30b and 30a which cooperate with safety lockout 28 which is held in a lock out position until the shipping wedge is removed prior to firing the stapling instrument; fig 2-3; col.21 line 45- col.22 line 46).
Regarding claim 15, Ehrenfels discloses the surgical stapling assembly of Claim 14, wherein said authentication lockout comprises a lockout arm that is pivotally movable between said locked position wherein said lockout arm prevents said second jaw from being movable from said open position to said closed position and an unlocked position, wherein said second jaw is movable from said open position to said closed position, and wherein said deactivator insert is configured to retain said lockout arm in said unlocked position (safety lockout 28 is pivotably disposed on the upper proximal end of cartridge body 18 and is movable from a locked to unlocked orientation, any suitable bias member may be utilized such a s springs and includes a transverse surface 28a and a projection or arm formed on the underside which engages a projection or hook of knife 24; col. 21 line 47-60).
Regarding claim 16, Ehrenfels discloses the surgical stapling assembly of Claim 15, wherein said first jaw comprises a cartridge-supporting frame (12) and wherein said second jaw comprises an anvil (14) movable relative to said cartridge-supporting frame between said open position and said closed position and wherein said deactivator insert is configured to be inserted into said cartridge supporting frame (safety lockout 28 includes horizonal surface 28a interpreted as a deactivator insert and engages a projection or hook 24b of knife 24 to maintain a locked position after the shipping wedge 30 has been removed; fig.15; col. 21 line 47- col.22 line 30).
Regarding claim 17, Ehrenfels discloses the surgical stapling assembly of Claim 16, wherein said lockout arm comprises retention tab configured to be received within an opening in said cartridge-supporting frame when said lockout arm is in said unlocked position, and wherein said deactivator insert is configured to be inserted between said retention tab and an edge of said opening in said cartridge-supporting frame to retain said lockout arm in said unlocked position (safety lockout 28 is pivotably disposed on the upper proximal end of cartridge body 18 and is movable from a locked to unlocked orientation, any suitable bias member may be utilized such a s springs and includes a transverse surface 28a and a projection or arm formed on the underside which engages a projection or hook of knife 24; col. 21 line 47-60).
Regarding claim 18, Ehrenfels discloses a surgical stapling assembly, comprising:
a surgical stapling device (10), comprising: a first jaw; a second jaw movable relative to said first jaw between an open and a closed position (cartridge jaw 12 and anvil jaw 14 movable between open and closed positions; figs 1-10); and a firing member movable between a starting position and an ending position during a staple firing stroke (knife 24 with staple pushers 20 with camming surfaces 36,38; figs 3-4; col.21 lines 4-45); and an authentication lockout (safety lockout 28; col. 21 line 47-60) movable between a locked position wherein said authentication lockout prevents operation of said surgical stapling device and an unlocked position wherein said surgical stapling device is operable (col. 21 line 47- col.22 line 30), wherein said authentication lockout is configured to move from said locked position to said unlocked position when unlockingly interfacing with an authentication key (abutment 30a of shipping wedge 30) associated with a staple cartridge (18) that is operably seated within one of said first and second jaws (12,14), and wherein said surgical stapling assembly further comprises: a handheld deactivator tool (shipping wedge 30) configured to move said authentication lockout to said unlocked position prior to seating the staple cartridge into one of said first and second jaws (end of shipping wedge has a section to remove the wedge prior to firing which releases post 30b and 30a which cooperate with safety lockout 28 which is held in a lock out position until the shipping wedge is removed prior to firing the stapling instrument; fig 2-3; col.21 line 45- col.22 line 46); and means for retaining said authentication lockout in said unlocked position after said handheld deactivator tool has been removed from engagement with said authentication lockout and prior to seating the staple cartridge into said one of said first and second jaws (safety lockout 28 includes horizonal surface 28a and engages a projection or hook 24b of knife 24 to maintain a locked position after the shipping wedge 30 has been removed; fig.15; col. 21 line 47- col.22 line 30).
Regarding claim 19, Ehrenfels discloses the surgical stapling assembly of Claim 18, wherein said means for retaining comprises an insert configured to be supported in one of said first and second jaws and retain said authentication lockout in said unlocked position (safety lockout 28 includes horizonal surface 28a interpreted as a deactivator insert and engages a projection or hook 24b of knife 24 to maintain a locked position after the shipping wedge 30 has been removed; fig.15; col. 21 line 47- col.22 line 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfels et al. US 9,402,629 in view of Hodgkinson US 2013/0153635.
Regarding claim 8, Ehrenfels discloses the surgical stapling assembly of Claim 6, but fails to explicitly teach wherein said means for retaining comprises adhesive tape configured to engage a portion of said authentication lockout and one of said first and second jaws to retain said authentication lockout in said unlocked position.
However Hodgkinson teaches using an adhesive tape to secure and retain a buttress or other configurations in a staple cartridge assembly 122; par 0057. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the lockout as taught by Ehrenfels with the addition of adhesive tap as taught by Hodgkinson in order simply and more securely hold the lockout in the unlocked position. 

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfels et al. US 9,402,629 in view of Shelton, IV et al. US 2017/0296173.
Regarding claim 9, Ehrenfels discloses the surgical stapling assembly of Claim 6, but fails to explicitly teach wherein said means for retaining comprises a magnet configured to magnetically retain said authentication lockout in said unlocked position.
However Shelton teaches a magnetic lockout 25240 with magnet 25226; par 0627-0628; fig.111.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the retaining means to maintain the lockout as a simple substitution between lockout retention mechanisms to be able to simply and effectively retain the lockout in both the unlocked and locked configurations (par 0632)
Regarding claim 20, Ehrenfels discloses the surgical stapling assembly of Claim 18, but fails to explicitly teach wherein said means for retaining comprises a magnetic tool removably attachable to one of said first and second jaws to magnetically retain said authentication lockout in said unlocked position and thereafter be detached from said one of said first and second jaws after the staple cartridge has been seated therein.
However Shelton teaches a magnetic lockout 25240 with magnet 25226; par 0627-0628; fig.111.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the retaining means to maintain the lockout as a simple substitution between lockout retention mechanisms to be able to simply and effectively retain the lockout in both the unlocked and locked configurations (par 0632)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731